IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0125-14


VERA ELIZABETH GUTHRIE-NAIL, Appellant

v.


THE STATE OF TEXAS




ON PETITION FOR DISCRETIONARY REVIEW
FROM THE FIFTH COURT OF APPEALS

COLLIN COUNTY



 Per Curiam.

O R D E R



	The Court grants review on its own motion of the following question:
 The Court of Appeals erred in holding that the trial court did not deny
Appellant due process of law and the right to confrontation when, after signing
the original judgment, the trial court almost three months later entered an
erroneous judgment nunc pro tunc adding a deadly weapon finding without
notice to Appellant 
 
	The Clerk of this Court will send copies of this order to the Court of Appeals for the
Fifth District, the District Attorney for Collin County, and Appellant. 

En Banc
Entered April 30, 2014
Do Not Publish